Citation Nr: 0310588	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an initial evaluation for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1948 to November 
1949, April 1951 to November 1952, and November 1990 to 
August 1991.  During the last period of service, the veteran 
was stationed in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In January 1997, a hearing was held at the RO, before the 
undersigned, who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

The veteran raised the issue of service connection for a 
heart disorder secondary to service-connected Crohn's disease 
during a January 1997 hearing at the RO before the 
undersigned.  This issue is referred to the RO for 
appropriate action.

Entitlement to service connection for PTSD, a heart disorder, 
bilateral hearing loss, and entitlement to an initial 
evaluation for Crohn's disease, currently evaluated as 30 
percent disabling, will be addressed in the REMAND Section of 
this action.



FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has developed a major depression due in part 
to his service in Southwest Asia.


CONCLUSION OF LAW

A psychiatric disorder, other than PTSD, was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the decision below with respect to the issue of 
service connection for a psychiatric disorder, not including 
PTSD, the Board finds that the veteran has been informed of 
the evidence necessary to substantiate his claim.  Pertinent 
identified medical and other records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

According to a written statement submitted by the veteran in 
January 1997, the veteran waived RO consideration of the 
additional evidence submitted to the undersigned at January 
1997 hearing held at the RO.  Additional evidence, however, 
has been subsequently associated with the claims file.  The 
veteran has not affirmatively waived RO consideration of this 
evidence.  It does not appear that the RO has considered this 
evidence or issued a supplemental statement of the case with 
respect to the issue of service connection for a psychiatric 
disorder, other than PTSD.  Nevertheless, in light of the 
reasoning below, the Board will address this issue on appeal, 
but remand the remaining issues for further development.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2002). With respect 
to a psychosis, service connection may be granted if such 
disability was manifest to a degree of 10 percent or more 
within one year after service discharge.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Psychiatric Disorder, other than PTSD

Based on a review of the evidence of record, the Board finds 
that service connection for a psychiatric disorder, other 
than PTSD, is warranted.  The veteran contends that he 
developed a psychiatric disorder during service in Southwest 
Asia while he served on active duty from 1990-91.  

Within a year of discharge in August 1991, the veteran filed 
a claim for service connection for a psychiatric disorder.  
VA examined the veteran in June 1992.  According to the June 
1992 VA examination report, the physician opined that the 
veteran developed a major depression due in part to his 
service in Southwest Asia.  The VA physician noted that this 
was due to the stress of being activated and sent to 
Southwest Asia, and the stress of being exposed to a 
different environment.  This caused the veteran to have a 
reactive, major depression that was probably severe up to 
several months prior to the examination, which was probably 
resolving on its own, but mild symptoms remained.  The 
examiner recommended that the veteran seek counseling and 
therapy and be assessed for treatment with an antidepressant 
if his symptoms worsened.  The examiner felt that the veteran 
remained mildly handicapped and disabled industrially and 
socially but his prognosis appeared to be good with therapy.  

Subsequent VA medical evidence of record indicates that the 
veteran continued to be treated for depression and anxiety.  
According to a May 1993 VA psychiatric examination report, 
the veteran was diagnosed with a depressive disorder, not 
otherwise specified, and a somatization disorder, not 
otherwise specified.  The VA physician commented that the had 
chronic gastrointestinal problems (service connected Crohn's 
disease) and chronic physical problems that were affecting 
his emotional way of dealing with things.  The physician 
recommended psychological testing in order to obtain a 
personality profile.

According to a June 1993 VA examination report, the veteran 
underwent psychological testing.  The examiner's 
neuropsychological assessment was consistent with a diagnosis 
that showed remarkable levels of stress and anxiety.  


According to an August 1993 VA psychiatric examination 
report, the diagnoses were psychological factors affecting 
his physical condition and anxiety disorder, not otherwise 
specified.  Of record is a November 1994 general VA medical 
examination in which the physician noted a history of 
anxiety.  A VA examiner confirmed a diagnosis of depression 
in an October 1996 VA examination report.  According to a 
February 2000 VA outpatient treatment note, the veteran was 
noted to have depression.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the June 1992 findings in 
which the VA examiner linked the veteran's depression to 
service in Southwest Asia.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

In summary, the veteran has consistently claimed that he 
began having a psychiatric disorder, not including PTSD, 
during and since service in Southwest Asia.  As noted, the 
service records document the veteran's medical history as 
reported by the June 1992 VA examiner.  There is no competent 
medical evidence of record that rebuts the foregoing 
evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
psychiatric disorder, other than PTSD, is warranted.






ORDER

Service connection for a psychiatric disorder, other than 
PTSD, is granted.


REMAND

The Board observes that recently published regulations had 
permitted the Board to obtain evidence and cure procedural 
defects without remanding.  However, 38 C.F.R. § 19.9(a)(2) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence 
submitted after the last supplemental statement of the case 
with respect to the issues of entitlement to service 
connection for PTSD, a heart disorder, bilateral hearing 
loss, and entitlement to an initial evaluation for Crohn's 
disease, currently evaluated as 30 percent disabling.  The 
Federal Circuit stated in the opinion, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issues of entitlement to 
service connection for PTSD, a heart 
disorder, bilateral hearing loss, and 
entitlement to an initial evaluation for 
Crohn's disease, currently evaluated as 
30 percent disabling.  He should be 
informed that he has one year from the 
date of the letter to respond, and that 
his appeal will not be adjudicated prior 
to that date unless he informs the RO 
that he has no additional evidence to 
submit or waives the one year time 
period.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet App 183 (2002).   

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for his claimed 
disorders since January 1997.  Obtain 
records from each health care provider 
the appellant identifies.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The RO should make arrangements with 
the appropriate VA medical facility to 
obtain a medical opinion from a 
cardiologist.  Send the claims folder to 
the cardiologist for review; a physical 
examination is not necessary.  Please ask 
the VA cardiologist to address the 
following:

?	Determine whether the veteran's 
heart murmur, documented in a 
June 1991 service medical 
report, is "likely," "at 
least as likely as not," or 
"unlikely" related to the 
cardiovascular disease 
diagnosed in the private 
medical records dated in 
November 1992 (15-months after 
discharge from active duty).  
?	Determine whether it was 
"likely," "at least as 
likely as not," or 
"unlikely" that the service-
connected Crohn's disease 
caused or aggravated the 
veteran's cardiovascular 
disease either during or after 
service.  The examiner should 
consider the effects of the 
veteran's Crohn's disease, as 
well as any medication 
prescribed to treat it, on the 
veteran's heart disorder.

The term, "as likely as not," does not 
mean that a finding is within the realm 
of medical possibility, but rather that, 
based on the medical evidence of record, 
it is just as medically sound to find 
that a heart murmur diagnosed during 
service is related to cardiovascular 
disease diagnosed 15 months after 
discharge, or that Crohn's disease caused 
or aggravated the veteran's 
cardiovascular disease, as to find that 
it did not.

If the veteran's cardiovascular disease 
cannot be medically linked or attributed 
to the heart murmur noted during service, 
or within one year of discharge from 
service, or to Crohn's disease, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
cardiologist should clearly and 
specifically so specify in the report.

5.  The veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
psychiatric disorders present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
November 1996, VA regulations were 
amended to adopt the fourth addition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV). 
38 C.F.R. § 4.130 (1997). The earlier 
version of that text, DSM-III-R (3rd ed. 
Rev. 1987), was in effect at the time the 
veteran filed his claim in 1991.  
Therefore, the veteran should be examined 
in order to determine whether the veteran 
has PTSD.  A diagnosis of PTSD under DSM-
III-R and DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect whether such a review of the 
claims file was made.  

6.  The RO should also arrange for a VA 
audiologic examination of the veteran to 
determine the nature, extent and etiology 
of his bilateral hearing loss.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner should be requested 
to provide an opinion as to whether it 
was "likely," "at least as likely as 
not," or "unlikely" that any bilateral 
hearing loss identified was related to 
service, specifically during the 
veteran's service in Southwest Asia 
during 1990 to 1991.  The rationale for 
all opinions expressed should be 
provided.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

The term, "as likely as not," does not 
mean that a finding is within the realm 
of medical possibility, but rather that, 
based on the medical evidence of record, 
it is just as medically sound to find 
that bilateral hearing loss is related to 
exposure to acoustic trauma during 
service, as to find that it did not.

If the veteran's bilateral hearing loss 
cannot be medically linked or attributed 
to exposure to acoustic trauma during 
service on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the audiologist should 
clearly and specifically so specify in 
the report.

7.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current severity of his service-
connected Crohn's disease.  The claims 
folder should be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  All indicated 
tests should be performed.  

The gastrointestinal examiner should note 
for the record all symptoms attributable 
solely to the veteran's service-connected 
Crohn's disease, particularly as they 
have affected the veteran's weight, state 
of nutrition, general health, and whether 
or not he is anemic.  If the veteran is 
found to have gastrointestinal symptoms 
unrelated to his Crohn's disease, the 
examiner should so state and 
differentiate the symptoms attributable 
to the Crohn's disease versus other 
gastrointestinal conditions.  The 
examiner should also furnish an opinion 
in regard to the degree of functional 
impairment caused by the veteran's 
Crohn's disease, including any impact on 
his employability.

8.  The RO should then readjudicate the 
veteran's claims in light of the evidence 
received since the January 1997 hearing 
before the undersigned at the RO.  

9.  If the claims remain denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



